Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 1 of 15 PagelD# 743

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINITA
Richmond Division

UNITED STATES OF AMERICA,

Plaintiff,
v. Civil Action No. 3:15cr191
ROBERT C. DOYLE,
Defendant.
MEMORANDUM OPINION

This matter comes before the Court on Defendant Robert C. Doyle’s Motion for
Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the “extraordinary and
compelling” circumstances arising from the spread of coronavirus at his correctional facility, (the
“Motion”). (ECF No. 126.) The United States responded in opposition, (the “Opposition’),
(ECF No. 134), and Doyle replied, (the “Reply”). (ECF No. 136). The matter is ripe for
disposition. The Court dispenses with oral argument because the materials before it adequately
present the facts and legal contentions, and argument would not aid the decisional process. For
the reasons that follow, the Court will deny the Motion.

I. Background
On December 1, 2015, a Grand Jury named Doyle and two co-conspirators in a three-

count indictment.’ (Indictment, ECF No. 16.) On February 5, 2016, Doyle pled guilty pursuant

 

' Count One charged all three defendants with Conspiracy to Affect Commerce by
Robbery, in violation of 18 U.S.C. § 1951(a). Count Two charged Doyle and codefendant
Ronald B. Chaney, III, with Possession of Firearm by Felon, in violation of 18 U.S.C.

§ 922(g)(1) and (2). Count Three charged Doyle and Chaney with Possession of Unregistered
Firearms, in violation of 26 U.S.C. §§ 5814, 5861(d), and 5871 and 18 U.S.C. § 2. (Indictment
1-4, ECF No. 16.)
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 2 of 15 PagelD# 744

to a written plea agreement to Count One, Conspiracy to Affect Commerce by Robbery, in
violation of 18 U.S.C. § 1951(a), and Count Two, Possession of Firearm by a Felon, in violation
of 18 U.S.C. §§ 922(g)(1) and (2). (Plea Agreement 1, ECF No. 34.)

The Plea Agreement and the Statement of Facts describe the conduct underlying Doyle's
offenses. In 2015, Doyle enlisted two co-conspirators, Chaney and Charles D. Halderman, to
assist ina robbery. (Statement of Facts 1-2, ECF No. 33.) In October 2015, the Federal Bureau
of Investigation (“FBI”) recorded several meetings where Doyle “outline[d] a series of plans that
he and his associates wanted to carry out in furtherance of their extremist beliefs. This included
robbing and killing a local silver/jeweler dealer, robbing an armored car, and doing harm to a
gun store owner in Virginia.” (PSR § 11, ECF No. 79 (emphasis added).) As proof of Doyle’s
intentions to commit an armed robbery and kill the jewelry dealer. the FBI’s recordings
demonstrated that Doyle stated these intentions on multiple occasions and that he arranged to
buy firearms from an FBI undercover agent posing as an illegal arms dealer. (/d. §4 12-22.)
Doyle sent his co-conspirator, Chaney, to receive the “two firearms, silencers, [and] explosives.”
(/d. § 22.) On November 8, 2015, the FBI arrested Chaney following the attempted transaction
of firearms, Doyle “was arrested later that day,”” and Halderman “was arrested for his

participation in the conspiracy” the next day, on November 9, 2015. (/d. §§ 22, 24.)
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 3 of 15 PagelD# 745

A Probation Officer issued a Presentence Report (“PSR”) that calculated Doyle’s total
combined offense level to be twenty-seven.” (PSR J 54.) Doyle’s extensive criminal history?
resulted in a criminal history score of seventeen, thereby placing him in a criminal history
category of VI. (/d. § 70.) Pursuant to the Sentencing Guidelines, Doyle’s offense level and
criminal history suggested for Count One a sentence between 130 to 162 months’ imprisonment
and one to three years of supervised release. (/d. § 103.) For Count Two, the Sentencing
Guidelines noted a statutorily restricted guidelines range of 120 months’ imprisonment and one
to three years supervised release. (/d.) The United States moved for an upward variance for “a
sentence of 210 months on Count One, and a sentence of 120 months on Count Two, to be
served concurrently.” (U.S. Sent’g Pos. 2, ECF No. 74.) Doyle concurred with the upward
variance. (Def. Sent’g Pos. 1, ECF No. 73.)

On May 4, 2016, United States District Judge James R. Spencer sentenced Doyle to 210
months’ imprisonment for his two criminal convictions. (May 4, 2016 Judgment, ECF No. 89.)
The Court later reduced Doyle’s sentence to eighty-four months. (Nov. 28, 2017 Order, ECF
No. 121.) “As of June 15, 2020, [Doyle] has served [fifty-five] months and [nine] days of his

[eighty-four] month term of imprisonment,” or sixty-five percent of his sentence. (Probation R.

 

? The combined adjusted offense level for both Count One and Count Two amounted to
thirty points. (PSR { 50.) Doyle’s acceptance of responsibility allowed for a three point
decrease that brought the total offense level to twenty-seven. (/d. J] 52, 53.) However, the total
offense level of twenty-seven reflects several enhancements, including a two point enhancement
for Doyle’s organization and leadership of the criminal conduct in both offenses. (/d. 94 37, 44.)

3 Doyle’s criminal history reflects a long record of disobeying the law. His adult criminal
convictions include multiple convictions for Possession of Marijuana, Embezzlement, and Grand
Larceny. (/d. §{ 60, 63, 67.) Doyle further committed several of these offenses while under a
criminal justice sentence. (/d. J 69.) Even while incarcerated in 2008 to 2012, Doyle received
multiple disciplinary offenses including Possession of Contraband, Breach or Attempt to Breach
Security Perimeter with Contraband, and Possession or Use of Weapon. (/d. § 67.)
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 4 of 15 PagelD# 746

1, ECF No. 129.) Doyle “is eighteen months away from his release date of December 4, 2021.”
(Mot. 1, ECF No. 126.)

On June 3, 2020, the Bureau of Prisons Unit Manager denied Doyle’s request for home
confinement. (Mot. Ex. 2 “Letters” 3-7, ECF No. 126-2.) On June 3, 2020, Doyle filed the
instant Motion for Compassionate Release. (Mot.) In the Motion, Doyle describes the current
public health crisis caused by coronavirus, specifically the outbreak in and the risks associated
with his detention at his specific correctional facility, FC] Butner Medium I. (See e.g., id. 4-6.)
Doyle maintains that “[t]he Butner prison complex is the site of one of the most devastating
COVID-19 outbreaks in the country[,|” where “nine men have died and hundreds of other
inmates and staff have contracted COVID-19.” (/d. 1, 3 (emphasis in original).) Doyle,
currently thirty-nine-years old, previously indicated “that he has no history of any serious or
chronic medical conditions or illnesses, no prior hospitalizations, no allergies, and is currently
not taking any prescribed medications.” * (PSR 4 84.) The BOP classifies Boyle in the “lowest
(or healthiest) rating of inmate medical status.” (Opp’n 16, ECF No. 136); see Bureau of
Prisons, Care Level Classification for Medical and Mental Health Conditions or Disabilities,
https://www.bop/gov/resources/pdfs/care_level_classification_guide.pdf (last updated May

2019). The United States opposes his request for compassionate release. (ECF No. 134.)

 

4 The Presentence Report noted that at the time of his sentencing Doyle reported that “his
overall general health is good.” (PSR {| 84.) However, the report also indicated that Doyle “has
had pain in his stomach, lower back, and kidneys,” suffered from a “painful growth on his
testicle,” and was “instructed to follow up for further testing for liver and kidney function” after
previous tests came back abnormal. (PSR §f 84, 88.) Neither Doyle’s Motion nor the United
States’ opposition discuss these health concerns.
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 5 of 15 PagelD# 747

II. The COVID-19 Pandemic Has Led Inmates to Seek
Compassionate Release from Prison to Avoid Serious Illness or Death

In March 2020, the World Health Organization declared COVID-19 a worldwide
pandemic. World Health Organization, Timeline of WHO's response to COVID-19,
https://www. who. int/news-room/detail/29-06-2020-covidtimeline (last visited Aug. 10, 2020).
Following this declaration, individuals incarcerated within the Bureau of Prisons, including
Doyle, began petitioning courts around the country for compassionate release under the First
Step Act, citing individual risk factors as they relate to COVID-19. (Mot. 14.)

The Bureau of Prisons (“BOP”) has recorded 10,928 federal inmates nationwide with
positive COVID-19 test results. Fed. Bureau of Prisons, COVID-19
Cases, https://www.bop.gov/coronavirus/ (last visited Aug. 10, 2020). While 9,483 inmates and
759 staff members have recovered, 111 inmates and 1 staff member have died as a result of
COVID-19. Id.

Relevant to the Motion at bar, Doyle is serving his sentence at FCI Butner Medium I, in
Butner, North Carolina. (Mot. 2.) According to the Bureau of Prisons, Butner Medium I has 211
inmates who have recently tested positive for COVID-19. Fed. Bureau of Prisons, supra, Nine
inmates at FCI Butner have died from COVID-19. /d. Granville County, including the town of
Butner, itself has 1,245 confirmed cases and 27 confirmed deaths. See State of North Carolina,
COVID-19 North Carolina Dashboard, https://covid19.ncdhhs.gov/dashboard (last visited Aug.
10, 2020).

Ill, Legal Standard: Compassionate Release Under the First Step Act of 2018

In 2018, Congress enacted the First Step Act to provide incarcerated individuals the

opportunity to directly petition the courts for compassionate release under 18 U.S.C.
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 6 of 15 PagelD# 748

§ 3582(c)(1)(A).*° Prior to the First Step Act in 2018, the Bureau of Prisons (“BOP”) had the
sole authority to petition the court for sentence modifications on compassionate release grounds.
Coleman v. United States, No. 4:17-cr-69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020).
Following enactment of the First Step Act, criminal defendants may petition courts on their own
initiative to modify their sentences if “extraordinary and compelling reasons warrant such a
reduction.” /d. (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). Before granting a reduction, courts must
consider the factors set forth in 18 U.S.C. § 3553(A), 18 U.S.C. § 3582(c)(1)(A), and evidence of
rehabilitation and other post-conviction conduct. See United States v. Martin, 916 F.3d 389,
397-98 (4th Cir. 2019) (requiring consideration of post-conviction evidence and statutory
sentencing factors in the context of a sentence reduction sought pursuant to § 3582(c)(2)).

A. Exhaustion of Administrative Remedies

Although the Court generally cannot modify a term of imprisonment once it has been

imposed, the defendant may bring a motion to modify his or her sentence “after the defendant

 

> Section 3582(c)(1)(A) states:

The court may not modify a term of imprisonment once it has been imposed except
that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier, may reduce the term of
imprisonment (and may impose a term of probation or supervised release with or without
conditions that does not exceed the unserved portion of the original term of
imprisonment), after considering the factors set forth in section 3553(a) to the extent they
are applicable, if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction . . . and
that such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 7 of 15 PagelD# 749

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
“Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or
her administrative remedies prior to bringing a motion before the district court.” Casey v. United
States, No. 4:18-cr-4, 2020 WL 2297184, at *1 (E.D. Va. May 6, 2020).

The court may waive the exhaustion requirement, however, in certain circumstances.
United States v. Jones, No. 3:11-cr-249, ECF No. 47, at *2-3 (E.D. Va. Apr. 3, 2020) (Lauck, J.)
Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[.]”
“exhaustion via the agency review process would result in inadequate relief],]’ or ‘pursuit of
agency review would subject the petitioner to undue prejudice.’ United States v. Robinson, No.
3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.
United States, No. 2:09-cr-109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

Throughout the country, courts have found the coronavirus pandemic, combined with a
vulnerable defendant with underlying health conditions, implicates all three exceptions justifying
a waiver of the exhaustion requirement. See United States v. Zukerman, No. 16 Cr. 194, 2020
WL 1659880, at *1, 3 (S.D.N.Y. Apr. 3, 2020) (holding that defendant’s elderly age and serious
health conditions warrant a waiver of exhaustion requirements because of the ongoing risk of
infection while incarcerated); United States v. Perez, No. 17 Cr. 513-3, 2020 WL 1456422, at *3
(S.D.N.Y. Apr. 1, 2020) (waiving the exhaustion requirement because exhaustion would be futile

as defendant would not see thirty days lapse before his release date).
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 8 of 15 PagelD# 750

B. Courts Must Find Extraordinary and Compelling Reasons Justifying
Compassionate Release

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify
terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(A) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
The United States Sentencing Commission further defines “extraordinary and compelling
reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15-cr-00073-AJT,
Dkt. No. 109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four
instructive categories of extraordinary and compelling reasons that allow for a sentence to be
modified: the petitioner’s medical condition, age, family circumstances, and other reasons.
U.S.S.G. § 1B1.13, n.1 (A)-(C).® However, a petitioner’s rehabilitation alone does not provide
sufficient grounds to warrant a sentence modification. 28 U.S.C. § 994(t).

As a result of the coronavirus outbreak, “courts have found extraordinary and compelling

reasons for compassionate release when an inmate shows both a particularized susceptibility to

 

® The United States Sentencing Commission Guideline § 1B1.13 provides that:

Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
§ 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the
factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
court determines that—
(1) (A) extraordinary and compelling reasons warrant the reduction; or
(B) the defendant (i) is at least 70 years old; and (ii) has served at least
30 years in prison pursuant to a sentence imposed under 18 U.S.C.
§ 3559(c) for the offense or offenses for which the defendant is
imprisoned;
(2) the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g); and
(3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 9 of 15 PagelD# 751

the disease and a particularized risk of contracting the disease at his prison facility.” United
States v. Feiling, No. 3:19cr112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citing
United States v. Dungee, No. 7:15CR00005, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020);
United States v. Edwards, 6:17cr00003, 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020)).
Several courts have held that “the fear of contracting a communicable disease” alone cannot be
considered an “extraordinary and compelling reason” to justify a sentence modification. Feiling,
2020 WL 1821457, at *7 (citing United States v. Clark, No. 17-85-SDD-RLB, 2020 WL
1557397, at *4 (M.D. La. Apr. 1, 2020) (internal quotation marks and emphasis omitted)).

After finding a sufficient “extraordinary and compelling reason” for compassionate
release, the Court must consider the § 3553(a) factors and any relevant postconviction conduct
before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A).

IV. Analysis

A. Conditions in Doyle’s Prison Facility in Addition to the Rapid Spread of
Coronavirus Justify a Waiver of the Exhaustion Requirement

The Court will waive the exhaustion requirement because the health conditions at FCI
Butner I, Doyle’s place of incarceration, and the spread of coronavirus would make enforcing the
exhaustion requirement futile, result in undue prejudice, and provide inadequate relief.

Doyle’s incarceration at one of the most infected prison facilities in the nation, combined
with the ongoing COVID-19 pandemic, justifies a waiver of the exhaustion requirement.
Although an unresolved dispute exists between Doyle and the Government as to whether Doyle’s

exhausted his administrative remedies with the BOP’, “[t]he Court may waive the exhaustion

 

” Doyle alleges that he exhausted his administrative remedies. After being notified that
BOP staff at Butner never received his first request for compassionate release, Doyle allegedly
filed a second request that “was denied on May 10, 2020.” (Reply 6, ECF No. 136.) However,
the Probation Officer’s Recommendation and the United States’ Response suggest otherwise.
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 10 of 15 PagelD# 752

requirement... if a recognized exceptions to exhaustion applies.” Perez, No. 17-cr-513-3, 2020
WL 1546422, at *2. As previously stated, “the exhaustion requirement may be waived due to
futility, inadequate relief, or undue prejudice.” Poulios, 2020 WL 192277, at *3.

In this case, although Doyle himself does not experience any underlying health
conditions related to coronavirus, his confinement within the Butner prison facility invokes all
three exceptions and justifies a waiver of the exhaustion requirement. Specifically, Butner
experiences one of the worst coronavirus outbreaks of any prison facility, where nine inmates
perished from the coronavirus. Bureau of Prisons, supra. Thereby, a delay could subject Doyle
to severe illness and potentially death if he contracts the virus while incarcerated. Given the
unique circumstances of Doyle’s prison facility and the rapidly advancing pandemic, requiring
Doyle to exhaust administrative remedies “would result in undue prejudice and render
exhaustion of the full Bureau of Prisons administrative process both futile and inadequate.”

Jones, No. 3:1 1-cr-249, ECF No. 47, at *2-3.

 

The Probation Officer states that the Senior Attorney at the Butner Legal Center indicates
“there is no record of any administrative remedy request filings on Mr. Doyle’s behalf or any
record of him submitting a request for compassionate release.” (Probation Officer’s R. 1.) The
United States alleges that although Doyle submitted to Butner staff a request to be considered for
home confinement, the Unit Manager’s response denying that request “made clear that [Doyle]
had not submitted a completed request for compassionate release.” (Opp’n 3.)

Doyle also provides as an exhibit the BOP letter denying his request for home
confinement. That letter informs Doyle that if he believes that he meets the eligibility criteria for
compassionate release that he should fill out the forms attached to the letter. (Mot. Ex. 2
“Letters” 3-7, ECF No. 126-2.) Asa result, the Probation Officer and the United States contend
that Doyle “has nof exhausted the mandatory administrative requirements.” (Opp’n 3.)
Considering the pandemic circumstances at Butner, however, the Court will consider the merits
of the Motion.

10
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 11 of 15 PagelD# 753

B. The Court Will Dismiss Doyle’s Motion Because He Fails to State an

Extraordinary and Compelling Reason for Granting Compassionate Release

After due consideration, the Court finds that the Motion does not set forth an
extraordinary and compelling reason that warranting Doyle’s early release pursuant to 18 U.S.C.
§ 3582(c)(1)(A).

Doyle asserts that his particular vulnerability to coronavirus due to the conditions at his
place of confinement at FCI Butner creates an extraordinary and compelling reason that warrants
a modification of his sentence. (Mot. 10, 14.) As previously noted, a risk of being infected by
the coronavirus does not itself constitute an extraordinary and compelling reason for granting
compassionate release. Courts have found extraordinary and compelling reasons for
compassionate release “when an inmate shows both a particularized susceptibility to the disease
and a particularized risk of contracting the disease at his prison facility.” F eiling, 2020 WL
1821457, at *7 (emphasis added). While Doyle contends only that the conditions of his
confinement at FCI Butner creates a particularized risk of contracting the disease, his medical
records? fail to show that he himself suffers a particularized susceptibility to the disease other
than the prison conditions at Butner. (See Opp’n Ex. | Medical Records, ECF No. 134-1 )

Although the Court acknowledges the ongoing COVID-19 outbreak and concerning
conditions at FCI Butner Medium I,’ Doyle does not present any of the risk factors or concerns

most associated with the virus. Doyle’s medical records reflect “a robustly healthy, 39-year-

 

8 While incarcerated, Doyle receives ongoing care for his blurry vision, dental problems,
and anxiety disorder. (Medical Records.) Doyle also received care that treated his secondary
hypertension, otitis externa, irritable bowel syndrome, and jaw pain. (/d.)

* As of August 10, 2020, the Bureau of Prisons reported 211 active cases amongst

inmates at FCI Butner Medium I. See Fed. Bureau of Prisons, supra. Most concerningly, FCI
Butner Medium I reports nine inmate deaths associated with coronavirus. Id.

1]
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 12 of 15 PagelD# 754

old! individual who takes no medications, reports no medical conditions,!' and is
correspondingly classified in BOP’s lowest (or healthiest) rating of inmate status.” (Opp’n 16.)
The Court finds that Doyle’s assignment to FCI Butner Medium I cannot by itself constitute an
“extraordinary and compelling” reason for his release, especially when considering Doyle’s
youth and good health.'

Doyle further contends that his motion for compassionate release should be granted

because he has engaged in post-offense rehabilitation,!> specifically that he completed

 

'0 The risk of severe illness from coronavirus increases appears to increase with age, and
the Center for Disease Control (“CDC”) warns that individuals who are 65 and older have a
higher risk of severe illness. Centers for Disease Control and Preventions, Older Adults,
CORONAVIRUS DISEASE, https://www.cdc.gov/coronavirus/20 1 9-ncov/need-extra-
precautions/older-adults.html (last visited Aug. 10, 2020).

'' The CDC states that “[p]eople of any age with certain underlying medical conditions
are at increased risk for severe illness from COVID-19,” which includes chronic kidney disease,
chronic obstructive pulmonary disease, obesity, serious heart conditions, and other serious
medical conditions. Centers for Disease Control and Prevention, People with Certain Medical
Conditions, CORONAVIRUS DISEASE, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (last visited Aug. 10, 2020) (emphasis omitted). The
CDC further includes a list of conditions that might increase the risk of a person contracting a
severe illness such as asthma, hypertension, liver disease, diabetes, and others. /d. Doyle’s
youth and absence of any serious medical conditions reflects a healthy individual, and under the
CDC’s findings, Doyle cannot be considered at an increased risk for severe illness. (See PSR.)

'2 Indeed, granting Doyle’s motion for compassionate release could set the standard that
anyone assigned to FC] Butner Medium I should be released on the sole basis of the conditions
associated with the coronavirus outbreak. (Opp’n 16.)

'3 In Martin, 916 F.3d 389, 398 (4th Cir. 2019), the Fourth Circuit vacated and remanded
the District Court’s denial of both Defendants’ motions to reduce sentence because the District
Court failed to address any new mitigating evidence when denying the motions. 916 F.3d 397—
98. If an individual is eligible for a sentence reduction, the Court must give weight to the

person’s “past transgressions” as well as “the multitude of redemptive measures that [Doyle] has

taken.” See id. at 397.

However, in contrast to Martin, this Court finds that Doyle does not show he is eligible
for a sentence reduction pursuant to § 3582(c)(1)(A) because extraordinary and compelling
circumstances do not exist on this record. While Doyle’s work assignment and participation in
an extensive number of educational and vocational programs are commendable, these post-

12
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 13 of 15 PagelD# 755

educational classes'* and assigned a work detail in Recreation. (Mot. 14-15; see Opp’n Ex. 2
Progress Report 1, ECF No. 134-2.) Although Doyle displays significant progress in his
rehabilitation and this Court commends him for doing so, Congress made clear that
“[rjehabilitation of the defendant alone shall not be considered an extraordinary and compelling
reason.” 28 U.S.C. § 994(t). Even if the Court considers rehabilitation in conjunction with all
other reasons!* Doyle raises for compassionate release, the Court nevertheless finds it

unconvincing that Doyle’s rehabilitation efforts combined with the conditions of his specific

 

rehabilitation measures do not warrant his early release in light of the seriousness of his current
conviction, absence of a particular vulnerability to coronavirus, and the time remaining on his
sentence.

'4 The United States contends that Doyle’s education courses included primarily
recreational activities, such as jump rope, cardio, wellness yoga, and nutrition classes, and these
activities demonstrate a commitment to physical fitness and not necessarily rehabilitation.
(Opp’n 16.) The Court does not find this argument convincing because Doyle’s work
assignment in Recreation indicates that the physical fitness courses may have contributed to his
“good work performance.” (Progress Report |.) In any event, progress in rehabilitation alone
cannot constitute an extraordinary and compelling reason that would warrant a reduction in
sentence.

'5 In addition to the reasons described above, Doyle adds that his remaining sentence,
eighteen months, should be considered when evaluating whether an extraordinary and
compelling reason exists. Although Doyle has served over half of his eighty-four month
sentence, this alone does not suffice granting an eighteen month sentence reduction to an
otherwise healthy and young individual. But see Jones, No. 3:11-cr-249, ECF No. 47, at *5—6.
(converting the remainder of the defendant’s sentence, twenty-three days, to home detention);
Perez, No. 17 Cr. 513-3, 2020 WL 1546422, at *3-4 (holding that the defendant met the
extraordinary and compelling reasons standard because he had three weeks left on his sentence in
combination with his vulnerable health condition). Doyle also does not suffer from any health
conditions that would place him at a heightened risk of contracting coronavirus. Without a
heightened vulnerability to coronavirus, keeping Doyle incarcerated to complete his sentence,
with eighteen months remaining, does not add to the extraordinary and compelling reasons to
reduce his punishment. See United States v. Rodriguez, No. 2:03-cr-00271-AB-01, 2020 WL
1627331, at *7, 10 (E.D. Pa. Apr. 1, 2020) (holding that defendant’s serious medical conditions
coupled with a year and a half left on his sentence constitutes an extraordinary and compelling
reason to warrant reducing his sentence).

13
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 14 of 15 PagelD# 756

prison facility create an extraordinary and compelling reason justifying a modification in his
sentence. '¢

In any event, the § 3553(a) factors also support a denial of Doyle’s motion for
compassionate release.'!’? Doyle’s criminal history and underlying convictions demonstrate that
Doyle presents a threat to the public due to his disregard for the law. Doyle’s adult criminal
record includes convictions for Distribution of Marijuana in April 2001; Embezzlement in April
2003; Profane or Threatening Language over the Phone in October 2006; Worthless Check in
December 2006; and Grand Larceny in February 2007. (/d. { 60-67.) While incarcerated in

state prison between 2008 and 2012, Doyle violated Virginia Department of Corrections

 

'© Doyle cites in his motion United States v. Tinsley, No. 3:12-cr-20, ECF No. 104 (W.D.
Va. Apr. 28, 2020) (Conrad, J.), a case in which Senior United States District Judge Glen E.
Conrad granted a Motion for Compassionate Release concerning an inmate housed in Butner
after the United States did not oppose defendant’s request and the United States Probation Office
approved the defendant’s release plan. His order cited “defendant’s serious medical concerns
and other circumstances specific to [Tinsley’s] case.” (/d. 1.) In contrast, the United States
opposes Doyle’s Motion for Compassionate Release.

'7 Section 3553(a) provides, in relevant part:

The court shall impose a sentence sufficient, but not greater than necessary... .
The court, in determining the particular sentence to be imposed, shall consider—

(1) the nature and circumstances of the offense and the history and characteristics of the
defendant;
(2) the need for the sentence imposed--
(A) to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense;
(B) to afford adequate deterrence to criminal conduct;
(C) to protect the public from further crimes of the defendant; and
(D) to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner[]....

18 U.S.C. § 3553(a).

14
Case 3:15-cr-00191-MHL Document 137 Filed 08/10/20 Page 15 of 15 PagelD# 757

regulations on at least nine separate occasions ranging from possession of contraband to
possession of a weapon. (/d. § 67.)

Although BOP records show that Doyle has committed only one disciplinary infraction
during his time in federal detention, the infraction occurred within one year of the May 2020
BOP Progress Report, and his previous criminal history indicates that the Court should consider
public safety and deterrence to criminal conduct. (See Progress Report 2.) Further, his criminal
history reflects an escalation in the seriousness of his criminal behavior, ranging from an early
conviction for distribution of marijuana to the instant conspiracy to commit robbery where he
planned to kill an innocent person.'* (See PSR §§ 11, 62). The Court concludes that the record
before it does not justify Doyle’s early release from federal imprisonment.

V. Conclusion

For the foregoing reasons, the Court will DENY Doyle’s Motion for Compassionate

Release. (ECF No. 126.)

An appropriate order shall issue.

Nien

MU pai ick
United States District Judge
Date: bw ost \0, 2020

Richmond Virginia

 

'8 Although the Fourth Circuit precludes the conspiracy to commit a Hobbs Act robbery
from being considered a violent crime, the Court notes that the nature of Doyle’s conduct during
this conspiracy can be viewed as deliberately violent. See United States v. Simms. 914 F.3d 229,
233 (4th Cir. 2019) (holding that a conspiracy to commit a Hobbs Act Robbery is not a crime of
violence). For instance, Doyle “enlisted fellow violent white supremacists to help him purchase
illegal firearms and explosives; [and] set up purchases of precious metals from a dealer [he]
planned to execute after robbing the jeweler.” (Opp’n 20.) The firearms purchased included an
M.16 30-round assault rifle with a silencer and a .45 caliber pistol, also with a silencer. (PSR
423.)
